23 F.3d 406NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
James BROTZMAN, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 93-2157.
United States Court of Appeals, Sixth Circuit.
May 4, 1994.

Before:  KENNEDY and BATCHELDER, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
James Brotzman appeals a district court judgment affirming the Secretary's denial of his application for social security disability insurance benefits.  The parties have waived oral argument, and this panel unanimously agrees that oral argument is not needed in this case.  Fed.R.App.P. 34(a).


2
Brotzman filed an application for social security disability insurance benefits with the Secretary alleging that he suffered from the residual effects of a gunshot wound and post-traumatic stress disorder.  Both of these conditions arose based on Brotzman's service in the Vietnam War.  Following a hearing, the administrative law judge (ALJ) determined that Brotzman was not disabled because he did not suffer a severe impairment prior to the expiration of his insured status on September 30, 1981.  The Appeals Council affirmed the ALJ's determination.


3
Brotzman then filed a complaint seeking review of the Secretary's decision.  The district court held that substantial evidence existed to support the Secretary's decision and granted summary judgment for the Secretary.  Brotzman filed a timely appeal.


4
Upon review, we determine that substantial evidence exists to support the Secretary's decision.   Brainard v. Secretary of Health and Human Servs., 889 F.2d 679, 681 (6th Cir.1989) (per curiam).  The medical evidence does not show that Brotzman suffered a severe impairment prior to the expiration of his insured status.   See Farris v. Secretary of Health and Human Servs., 773 F.2d 85, 89-90 (6th Cir.1985).  Brotzman's contention that the ALJ committed a legal error by not fully developing the record as to his mental and physical abilities prior to the expiration of his insured status is meritless because Brotzman was represented by counsel.


5
Accordingly, we affirm the district court's judgment.